DETAILED ACTION
Claims 1-27 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “vetting vendors before remitting payment by filtering vendors that have met specified requirements for membership in designated labor clouds” (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-9), Apparatus (claims 10-18), Article of Manufacture (claims 19-27)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite vetting payments by creating a number of labor clouds, wherein each labor cloud has a number of specified membership requirements; populating the labor clouds with a number of vendors who meet the specified membership requirements specified for each labor cloud; receiving a selection from a customer of a labor cloud from among the number of labor clouds to form a selected labor cloud; receiving a designation by the customer of vendor to form a designated vendor; receiving a payment request from the customer for the designated vendor; determining if the designated vendor is a member of the selected labor cloud; holding payment if the designated vendor is not a member of the selected labor cloud; and submitting payment to the designated vendor according to the payment request only upon confirmation that the designated vendor has joined the selected labor cloud; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include 

No – All claims incorporate a number of processors and a user interface. The apparatus claims further include a bus system and a storage device. The article of manufacture claims further include a number of non-volatile computer-readable storage media. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 44, 69-79).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2010/0017253) in view of Patterson (US 2014/0297468).
[Claim 1]	Butler discloses a computer-implement method of vetting payments (¶¶ 65-66 – When the buyer confirms completion of a service order, the system facilitates payment from the buyer to the service provider), the method comprising:
creating, by a number of processors, a number of labor clouds, wherein each labor cloud has a number of specified membership requirements (¶ 49 – There are different tiers of select provider networks and networks specific to a category of service or geographical location; ¶ 50 – Service providers meeting certain criteria may be invited to join a network; ¶¶ 36-37 – Processors and computer readable media with programmed instructions are used to implement the disclosed invention);
populating, by the number of processors, the labor clouds with a number of vendors who meet the specified membership requirements specified for each labor cloud (fig. 18 – Members of each network category and tier may be managed; ¶ 49 – There are different tiers of select provider networks and networks specific to a category 
receiving, by the number of processors through a user interface, a selection from a customer of a labor cloud from among the number of labor clouds to form a selected labor cloud (¶ 49 – A buyer may have access to various networks and may use an appropriate one; ¶¶ 36-37 – Processors and computer readable media with programmed instructions are used to implement the disclosed invention; ¶¶ 40, 52, 54 – Communications between the system and the buyers and the system and the vendors are conducted with a user interface);
receiving, by the number of processors through the user interface, a designation by the customer of vendor to form a designated vendor (¶¶ 56, 60 – The buyer may select a service provider; ¶¶ 36-37 – Processors and computer readable media with programmed instructions are used to implement the disclosed invention; ¶¶ 40, 52, 54 – Communications between the system and the buyers and the system and the vendors are conducted with a user interface);
receiving, by the number of processors through the user interface, a payment request from the customer for the designated vendor (¶¶ 65-66 – When the buyer confirms completion of a service order, the system facilitates payment from the buyer to the service provider; ¶¶ 36-37 – Processors and computer readable media with programmed instructions are used to implement the disclosed invention; ¶¶ 40, 52, 54 – 
Butler requires service providers to be approved members to become part of a network from which buyers are matched to service providers (Butler: ¶¶ 46-50). Service providers may be invited to join a network if it is determined that they are not already members of a particular network, e.g., if they match a buyer’s criteria but are not a member of a first tier (Butler: ¶ 50). In ¶¶ 36-37 of Butler, it is seen that processors and computer readable media with programmed instructions are used to implement the disclosed invention. Butler does not explicitly and fully disclose:
determining, by the number of processors, if the designated vendor is a member of the selected labor cloud;
holding, by a number of processors, payment if the designated vendor is not a member of the selected labor cloud; and
submitting, by the number of processors, payment to the designated vendor according to the payment request only upon confirmation that the designated vendor has joined the selected labor cloud.
Patterson discloses a consumer contractor connector (CCC) system and method that pre-qualifies contractors to determine eligibility for bonding to help ensure financial surety (Patterson: ¶ 81). As explained in ¶ 81 of Patterson, “In some embodiments, the CCC can pre-qualify contractors to determine eligibility for bonding. Bonding of contractors may assist the CCC with providing financial assurance to consumers who 
determining, by the number of processors, if the designated vendor is a member of the selected labor cloud;
holding, by a number of processors, payment if the designated vendor is not a member of the selected labor cloud; and
submitting, by the number of processors, payment to the designated vendor according to the payment request only upon confirmation that the designated vendor has joined the selected labor cloud

[Claim 2]	Butler discloses wherein the labor clouds self-regulate and monitor member compliance with current membership requirements (¶ 46 – A service provider may need to pass a background check to be granted access to the system).
[Claim 3]	Butler does not explicitly disclose wherein the customer can manually override membership requirements to add a vendor to a labor cloud. However, Patterson recognizes that a consumer might like to use a particular contractor who is non-registered (Patterson: ¶ 81). In Patterson, a non-registered contractor is implied to present greater risk, which is why the CCC is willing to pre-qualify registered contractors (as implied in Patterson: ¶¶ 76, 81). It is apparent in Patterson that a consumer might desire to use both registered and non-registered contractors. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further modify the Butler-Patterson combination wherein the customer can manually override membership requirements to add a vendor to a labor cloud in order to provide customers with greater flexibility in choosing various contractors to handle a project, including both registered and non-registered contractors, perhaps with the customer personally accepting the greater risk posed by a non-registered contractor. 
[Claim 4]	Butler discloses receiving, by a number of processors through the user interface, an invitation from the customer to the designated vendor to join the selected 
sending, by a number of processors, the invitation to the designated vendor (¶ 50 – A service provider may be invited to join a network based on the buyer’s criteria, which implies that s/he was not a member before; ¶¶ 36-37 – Processors and computer readable media with programmed instructions are used to implement the disclosed invention; ¶¶ 40, 52, 54 – Communications between the system and the buyers and the system and the vendors are conducted with a user interface).
[Claim 5]	Butler discloses wherein membership requirements for a labor cloud comprise at least one of: signed agreement; availability; background check (¶ 46 – A service provider may need to pass a background check to be granted access to the system); certification; company type; document; drug testing compliance; eSignature; industry; insurance; license; location; maximum abandoned assignments; maximum canceled assignments; maximum one-time deliverables; skill assessment; and verification.
[Claim 6]	Butler discloses wherein a number of the labor clouds are publicly accessible through an interface by any vendor (¶¶ 46, 51 – A vendor may independently request to join a particular network; ¶ 38 – Communications may be conducted over the 
[Claim 7]	Butler discloses wherein a number of the labor clouds are publicly accessible through an interface only by vendors invited by the customer (¶¶ 49-50 – Vendors may be invited to join a particular network only after matching customer criteria; ¶ 38 – Communications may be conducted over the Internet, which is a publicly accessible network; ¶¶ 40, 52, 54 – Communications between the system and the buyers and the system and the vendors are conducted with a user interface).
[Claim 8]	Butler does not explicitly disclose wherein a number of the labor clouds are accessible only by the customer; however, in the scenario where a first tier of service providers is established for the buyer, for example (as discussed in Butler: ¶¶ 49-50), the service providers must match the buyer criteria before being invited to the particular tier/network. Before the first service provider is invited to join, the customer may be seen as having access to a tier/network before a service provider does. This is likely when the customer is establishing criteria for a tier/network specifically for the customer. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Butler wherein a number of the labor clouds are accessible only by the customer so that the customer can retain control of when to define criteria for their established tiers/networks (i.e., labor clouds) as well as control of the timing for inviting service providers to join their tiers/networks (i.e., labor clouds), thereby improving customer satisfaction.

[Claims 10-18]	Claims 10-18 recite limitations already addressed by the rejections of claims 1-9 above; therefore, the same rejections apply. Furthermore, Butler and Patterson each disclose a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions to perform the respectively disclosed functionality (Butler: fig. 2, ¶¶ 36-37;  Patterson: ¶¶ 89-118). The rationale for the Butler-Patterson combination similarly applies to these claims as well.
[Claims 19-27]	Claims 19-27 recite limitations already addressed by the rejections of claims 1-9 above; therefore, the same rejections apply. Furthermore, Butler and Patterson each disclose a computer program product comprising a number of non-volatile computer readable storage media having program instructions embodied therewith, the program instructions executable by a number of processors to perform the respectively disclosed functionality (Butler: fig. 2, ¶¶ 36-37;  Patterson: ¶¶ 85, 89-118). The rationale for the Butler-Patterson combination similarly applies to these claims as well.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abotchie (US 2013/0311244) – Credentials and skills of independent workers may be verified (¶¶ 37, 59, 61) and payment for work may be held in escrow (¶ 37).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683